PD-0202-15
                                                                                     RECEIVED IN
                                           No.                                     COURT GFCR1IIVAL APPEALS
                                           in the                                        FEB 23 2015
                            COURT    OF    CRIMINAL             APPEALS
                                                                                    Abel Acosta, Clerk
                                    AUSTIN          ,    TEXAS


WILLIAMS MICHEAL DAVID                          §             FROM APPEALS No.07-14-00128-CR

VS.                                             §             TRIAL CAUSE No.D34 , 12&jiQRp) .*,
THE STATE OF TEXAS                              §             NAVERRO , COUNTY COURT OF CRIMINAL APPEALS
                 FIRST MOTION FOR EXTENSION OF TIME TO FILE                                   FEB 23 2D;5
                        PETITION FOR DISCRETIONARY REVIEW                                „,    ,
                                                                                         Abel Acosta, Clerk
TO    THE   HONORABLE    JUDGES     OF    THE       COURT       OF    CRIMINAL   APPEALS:


      COMES    NOW,   MICHEAL    DAVID     WILLIAMS,             PETITIONER,      and   files      this

motion for an Extension of ninety (90)                               days in which to file a

Petition For Discretionary Review in support of this Motion,

Appellant shows the Court the following;

                                                I.


The    Petitioner     was   convicted       in          the    13th   District   Court    of


Naverro County,         Texas,    of the offense of continuous Sexual Assau

lt of a Child in case No.                D 34,          123 CR styled State of Texas VS.

Micheal David Williams.             The Petitioner Appealed to the Court of

Appeals,       Seventh District.          The case was Affirmed on January 29,

2015.


                                            II.


The present deadline for filing the Petition For Discretionary

Review,       February 28,      2015. The Petitioner has not request any

Extension prior to this request.

                                           III.


Petitioner's request for an Extension is based upon the following
facts;   Petitioner was not notified of the decision of the Court

Of Appeals in affirming his case' until February 12, 2015. The

Petitioner has been attempting to gain legal representation in

this matter. His Attorney on the Appeal, Damare* Watkinjg, has

informed Petitioner that she will not represent him on the

Petition For Discretionary Review.      In order for Petitioner to

do a Petition For Discretionary Review PRO SE if not able to

obtain legal representation the extension of time is necessary to

prepare an adiquate Petition For Discretionary Review.

WHEREFORE, Petitioner Prays this Court Grant this Motion and

Extend the deadline for filing the Petition For Discretionary

Review in case no.   07-14-00128-CR.    to MAY 12th,        2015



                                       PETITIONER PRO SE

                                       MICHEAL DAVID WILLIAMS

                                       T.D.C.J.- CID #1913738

                                       TEXAS DEPARTMENT OF CRIMINAL JUSTICE

                                       BILL CLEMENTS UNIT

                                       9601 SPUR 591

                                       AMARILLO,   TEXAS.   79107-9606
                            CERTIFICATION     OF     SERVICE




I, certify that a true and correct .copy of the above and forgoig

first    Motion      for    Extension   of    time    to   file    a   Petition    for


Discretionary Review,              has been forward by U.S.              Mail,    Prepaid,

First    class,      to    the   State Prosecutor,         P.O.    Box   13046,    Austin,

Texas.      78711.


On this day February 13,              2015.



                                                                  PETITIONER      PRO    SE

                                                                  MICHEAL    DAVID      WILLIIAMS




                                    INMATE     DECLARATION


I, Micheal David Williams, T.D.C.J-CID # 1913738, being presen

tly incarcerated in the Bill Clements Unit of the State Depart --

raent of Criminal Justice in Potter County, Texas,                           verify and

declare under penalty of perjury that the forgoing statement

are   and    correct.


Executed on this day February 13,                    2015.




                                                                   MICHEAL    DAVID      WILLIAMS
                                                                   T.D.C.J-CID#1913 738